Citation Nr: 0838875	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  99-06 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury, including the foot, hip, and leg.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In April 1999 the appellant was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing has been associated with the claim file.

This case was previously before the Board.  In October 2000, 
the issue of whether new and material evidence had been 
submitted to reopen the claim for service connection for 
residuals of a left ankle injury, including the foot, hip, 
and leg, and entitlement to service connection for a 
disability of the right foot, ankle, leg, hip and lower back 
was remanded to the agency of original jurisdiction (AOJ) for 
additional development.

In September 2002 the Board reopened the claim for service 
connection for residuals of a left ankle injury including 
foot, hip, and leg and remanded the case.  The issue 
pertaining to the right ankle was withdrawn by the appellant.

In October 2003 the Board remanded the issues of entitlement 
to service connection for residuals of a left ankle injury, 
including the left foot, hip, and leg, and entitlement to 
service connection for a low back disorder.  The Board notes 
that the appellant had withdrawn the claim pertaining to the 
right lower extremity.

In June 2005 the Board denied the claims.  In August 2007 the 
United States Court of Appeals for Veterans Claims set aside 
the Board's decision and remanded the case for 
readjudication.

The Board remanded the appeal in June 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the Board's June 2008 remand, the veteran 
submitted private medical records to the Appeals Management 
Center (AMC) in May 2004.  The treatment records have been 
date stamped as received by the AMC.  

In August 2007 the Court determined that it was not clear 
from the record whether the AOJ considered this evidence 
prior to issuing the supplemental statement of the case 
(SSOC) of December 2004.  Furthermore, there is no indication 
in the record that the veteran waived initial consideration 
of this evidence by the AOJ.  

The June 2008 remand directed that an SSOC be issued 
regarding the issues on appeal that clearly established that 
the AOJ had reviewed the evidence of record.  The case was 
subsequently returned to the Board in September 2008.  
Although a rating decision was issued concerning unrelated 
issues in September 2008, neither the RO nor the AMC issued 
an SSOC as directed by the Board's June 2008 remand.  The 
Court has held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  Where the remand orders of the 
Board are not complied with, the Board errs in failing to 
insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 
Moreover, the Board must comply with the directive of the 
Court.  This is a decision of the Court rather than a Joint 
Motion for Remand.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue the veteran a 
supplemental statement of the case 
regarding the issues of entitlement to 
service connection for residuals of a 
left ankle injury, including the foot, 
hip, and leg, and a low back disability. 
It must clearly be established that the 
AOJ has reviewed the evidence of record.

The AOJ is at liberty to note what the 
date stamps mean or indicate and what 
evidence had been previously considered 
and when.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




